           Case 2:18-cv-01246-DSC Document 12 Filed 02/08/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA

    ------------------------------------------------------ x
                                                           :
    KATHLEEN SUMMA AND JANET                               :
    MACINTYRE,                                             :
                                                           :
                                                             Civil Action No. 2:18-1246 DSC
                      Plaintiffs,                          :
                                                           :
                               v.                          :
                                                             Electronically Filed
                                                           :
    PPG ARCHITECTURAL                                      :
    COATINGS N.A.,                                         :
                                                           :
                      Defendant.                           :
                                                           :
    ------------------------------------------------------ X

                           STIPULATION SELECTING ADR PROCESS

       Counsel report that they have met and conferred regarding Alternative Dispute
Resolution (ADR) and have reached the following stipulation pursuant to L.R. 16.2 and the
Court’s ADR Policies and Procedures.

    I.   PROCESS

Select one of the following.

         Court Processes:
            X Mediation
               Early Neutral Evaluation (ENE)
         ______ Court sponsored Binding1 Arbitration
         ______ Court sponsored Non-binding Arbitration
                Other (please identify process and provider) ___________________________

If you are utilizing a private ADR process, such as the American Arbitration Association, be
advised that the case is still governed by the Court’s ADR Policies and Procedures. It is the
responsibility of counsel to ensure that all of the proper forms are timely submitted and filed, as
required by Policies and Procedures.


1
 For binding arbitration, please complete form “Stipulation to Binding Arbitration” located on the Court’s website
at www.pawd.uscourts.gov.
                                                         1
         Case 2:18-cv-01246-DSC Document 12 Filed 02/08/19 Page 2 of 3



II. COSTS

The parties have agreed to share the ADR costs as follows (do not complete percentages for
court sponsored arbitration. For that process costs are paid by the court in accordance with 28
USC §658.):
         50 % by Plaintiffs
         50 % by Defendant
               % by Third Party Defendant(s)

If a dispute arises as to compensation and costs for the mediator/neutral evaluator/private
arbitrator, the Court will set reasonable compensation and costs.

III. NEUTRAL

The parties hereby designate by agreement the following individual to serve as a Neutral in the
above-styled action:

Name of Neutral:              Kenneth J. Benson, Esq.
Address of Neutral:           Justus ADR Services, PO Box 101824, Pittsburgh, PA 15237
Telephone & FAX Numbers:      (412) 281-9112 / (866) 571-6273 Fax
Email address of Neutral:     JustusADR@gmail.com
Date of Mediation:            April 23, 2019

The parties represent that they have contacted the selected prospective neutral and have
determined that the neutral is available to conduct the ADR Session within the time prescribed
by the Court’s Policies and Procedures and that the neutral does not have a conflict.

IV. PARTICIPANTS

Name and title of the individuals(s) who will be attending the mediation or early neutral
evaluation session, in addition to counsel, in accordance with Section 2.7 (Attendance at
Session) of the Court’s ADR Policies and Procedures:


Joseph Chivers/Bruce Fox____                 Kathleen Summa/Janet Macintyre_____
Attorney for Plaintiff(s)                    Plaintiff(s)

                                               ________________________________

                                                   ____________________________
                                             Corporate Representative
                                             (Name and Title)



                                                 2
          Case 2:18-cv-01246-DSC Document 12 Filed 02/08/19 Page 3 of 3




Christopher Michalski/Brian Hentosz             PPG Architectural Coatings, N.A_______
Attorney for Defendant(s)                       Defendant(s)

                                                __________________________________

                                                William Adams, Esq.
                                                Corporate Representative
                                                (Name and Title)

_______________________________                                                     _______
Attorney for Third Party Defendant(s)           Third Party Defendant(s)

                                                __________________________________

                                                __________________________________
                                                Corporate Representative
                                                (Name and Title)


If there is insufficient space to list all parties who will be attending the session, please add
additional sheets as necessary.

Each party certifies that the representative(s) attending the ADR session on its behalf has full and
complete settlement authority, as specified in sub-section (A)(1-3) of the above section of the
Court’s ADR Policies and Procedures.


V. ACKNOWLEDGMENT

      We, the undersigned parties to this action, declare that this stipulation is both consensual
and mutual.

Dated: 2/8/2019                 /s/Joseph H. Chivers
                                Attorney for Plaintiffs

Dated: 2/8/2019                 /s/Christopher Michalski
                                Attorney for Defendant



                                                   3
